USDC IN/ND case 2:21-cv-00044-TLS-APR document 29 filed 04/13/21 page 1 of 5


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION

 MICHAEL BAKER,

                        Plaintiff,

                        v.                               CAUSE NO. 2:21-CV-44-TLS-APR

 SUNCOKE ENERGY, INC., INDIANA
 HARBOR COKE COMPANY L.P. d/b/a
 ARCELORMITTAL, and
 ARCELORMITTAL USA LLC,

                       Defendants.


                                     OPINION AND ORDER

       This matter is before the Court on the Plaintiff’s Motion for Extension of Time to

Respond to Defendant ArcelorMittal USA LLC’s Motion to Dismiss [ECF No. 25], filed on

March 18, 2021. Defendant ArcelorMittal USA LLC (“ArcelorMittal”) filed a response [ECF

No. 26] on March 31, 2021, and the Plaintiff filed a reply [ECF No. 27] on April 6, 2021.

Because ArcelorMittal’s Motion to Dismiss [ECF No. 21] relies on documents outside the

pleadings, the Court converts the motion to dismiss to a motion for summary judgment, grants

the Plaintiff’s request to conduct limited discovery in order to respond to ArcelorMittal’s motion,

and extends the deadline for the Plaintiff’s response.

                                        BACKGROUND

       The Plaintiff filed his Complaint on January 4, 2021, against Defendants SunCoke

Energy, Inc., Indiana Harbor Coke Company L.P. d/b/a ArcelorMittal, and ArcelorMittal USA

LLC, alleging claims under the Americans with Disabilities Act (“ADA”), the Age

Discrimination in Employment Act (“ADEA”), 42 U.S.C. § 1981, and Indiana common law

related to the termination of his employment. The Complaint alleges that the “Plaintiff was an
USDC IN/ND case 2:21-cv-00044-TLS-APR document 29 filed 04/13/21 page 2 of 5


‘employee’ of Defendants within the meaning of the ADA and the ADEA.” Compl. ¶ 10, ECF

No. 5. In a footnote, the Plaintiff explains, “Plaintiff has various documents from his former

employer; some state the company is SunCoke, some state the company is Indiana Harbor

(which documents also contain the business name Arcelormittal), and other documents indicate

the company is Arcelormittal USA. Accordingly, SunCoke, Indiana Harbor, and Arcelormittal

are all named as Defendants herein.” Compl. ¶ 10 n.1.

       On February 25, 2021, ArcelorMittal USA LLC filed a Motion to Dismiss [ECF No. 21]

pursuant to Federal Rule of Civil Procedure 12(b)(6), arguing that it is not the Plaintiff’s

employer. More specifically, ArcelorMittal argues that the Plaintiff cannot state a claim against it

for reasonable accommodation and employment termination decisions because ArcelorMittal

was only a third-party payroll and benefits administrator with no ability to control or direct those

decisions. See Def.’s Mem. 1–2, ECF No. 22. In support, ArcelorMittal submitted several

exhibits: declarations from two ArcelorMittal employees dated February 25, 2021; the affidavit

of an Indiana Harbor Coke Company L.P. (“Indiana Harbor”) employee dated February 25,

2021; a declaration from counsel for ArcelorMittal dated February 25, 2021; a document titled

“Payroll & Benefits Administration Agreement” between Indiana Harbor and ArcelorMittal; and

a collective bargaining agreement between Indiana Harbor and the local union. See ECF No. 22-

1 through 22-5. In its Motion to Dismiss, ArcelorMittal relies heavily on the Payroll & Benefits

Administration Agreement to show that it was a third-party payroll and benefits administrator for

Indiana Harbor’s bargaining unit employees and that Indiana Harbor had exclusive control over

the Plaintiff’s employment.

                                            ANALYSIS

       In the instant motion, the Plaintiff asks the Court to convert the 12(b)(6) motion to

dismiss to a motion for summary judgment because of ArcelorMittal’s reliance on documents
                                                  2
USDC IN/ND case 2:21-cv-00044-TLS-APR document 29 filed 04/13/21 page 3 of 5


outside the Complaint. He further requests a 90-day extension of time to conduct limited

discovery on the issue of whether ArcelorMittal was his employer and then to respond to

ArcelorMittal’s motion. ArcelorMittal opposes the Plaintiff’s requests, arguing that the Plaintiff

impliedly referenced the Payroll & Benefits Administration Agreement in his Complaint and that

the Payroll & Benefits Administration Agreement is central to the Plaintiff’s claims such that it

is not necessary to convert the motion to dismiss to one for summary judgment.

       A motion to dismiss brought under Rule 12(b)(6) “challenges the viability of a complaint

by arguing that it fails to state a claim upon which relief may be granted.” Camasta v. Jos. A.

Bank Clothiers, Inc., 761 F.3d 732, 736 (7th Cir. 2014). The court presumes that all well-pleaded

allegations are true, views these well-pleaded allegations in the light most favorable to the

plaintiff, and draws all reasonable inferences in favor of the plaintiff. Reynolds v. CB Sports Bar,

Inc., 623 F.3d 1143, 1146 (7th Cir. 2010). In ruling on a Rule 12(b)(6) motion to dismiss, a court

generally must confine its inquiry to the factual allegations set forth within the operative

complaint. Rosenblum v. Travelbyus.com Ltd., 299 F.3d 657, 661 (7th Cir. 2002). However,

under Rule 10(c), a “copy of a written instrument that is an exhibit to a pleading is a part of the

pleading for all purposes.” Fed. R. Civ. P. 10(c). And, “[d]ocuments attached to a motion to

dismiss are considered part of the pleadings if they are referred to in the plaintiff’s complaint and

are central to his claim. Such documents may be considered by a district court in ruling on the

motion to dismiss.” Rosenblum, 229 F.3d at 661 (quoting Wright v. Associated Ins. Cos. Inc., 29

F.3d 1244, 1248 (7th Cir. 1994)).

       When a party seeking dismissal submits documents outside the pleadings, a court must

either exclude the documents or convert the motion to dismiss to a motion for summary

judgment under Rule 56. See Fed. R. Civ. P. 12(d); Tierney v. Vahle, 304 F.3d 734, 738 (7th Cir.

2002); Venture Assocs. Corp. v. Zenith Data Sys. Corp., 987 F.2d 429, 431 (7th Cir. 1993). If the
                                                  3
USDC IN/ND case 2:21-cv-00044-TLS-APR document 29 filed 04/13/21 page 4 of 5


motion is treated as one for summary judgment, “[a]ll parties must be given a reasonable

opportunity to present all the material that is pertinent to the motion.” Fed. R. Civ. P. 12(d).

       First, none of the documents submitted by ArcelorMittal with its motion to dismiss are

referenced in the Plaintiff’s Complaint. The declarations and affidavit were drafted in support of

the motion to dismiss and post-date the Complaint. The Complaint also does not refer directly or

indirectly to the Payroll & Benefits Administration Agreement between Indiana Harbor and

ArcelorMittal or the collective bargaining agreement, documents to which the Plaintiff was not a

party. Rather, the Complaint references documents “from his employer” that indicated the

company is SunCoke or Indiana Harbor (which documents also contain the business name

ArcelorMittal) or ArcelorMittal USA, leaving the Plaintiff uncertain as to the identity of his

employer for purposes of this litigation. See Compl. ¶ 10 n.1.1 Although the Payroll & Benefits

Administration Agreement may clarify ArcelorMittal’s relationship to Indiana Harbor and

whether it is the Plaintiff’s employer, the document is not referenced in the Complaint and, thus,

cannot be considered without converting the motion to dismiss into a motion for summary

judgment.

       In its response brief, ArcelorMittal also suggests that the Court could consider only the

Payroll & Benefits Administration Agreement and disregard the declarations and affidavit.

However, as argued by the Plaintiff, the declarations and affidavit are necessary for the Court to

properly consider the Payroll & Benefits Administration Agreement. For example, the Payroll &

Benefits Administration Agreement expired, by its own terms, in 2012, see Def.’s Mem. Ex. 4

¶ 6, ECF No. 22-4, but the Plaintiff’s employment was not terminated until 2019, see Compl.


1
 Contrary to ArcelorMittal’s reasoning, the description of those documents does not imply that the
Plaintiff was referencing the Payroll & Benefits Administration Agreement simply because the Payroll &
Benefits Administration Agreement also contains the names of both Indiana Harbor and ArcelorMittal
and explains the relationship between the companies. See Def. Resp. 3 n.2, ECF No. 26.
                                                  4
USDC IN/ND case 2:21-cv-00044-TLS-APR document 29 filed 04/13/21 page 5 of 5


¶ 20. It is only the Declarations of Wayne Harman and James Vilga that explain that the Payroll

& Benefits Administration Agreement was “extended through practice” and that “ArcelorMittal

and [Indiana Harbor] presently follow the terms and conditions of this Agreement.” Def. Mem.

Ex. 1 ¶ 13, ECF No. 22-1; Def. Mem. Ex. 2 ¶ 12, ECF No. 22-2. In addition, the Affidavit of

Rhonda DeHaarte serves to authenticate the Payroll & Benefits Administration Agreement. See

Def. Mem. Ex. 3 ¶¶ 1, 4, ECF No. 22-3.

       Accordingly, the Court will consider the documents submitted by ArcelorMittal and

convert its motion to dismiss to one for summary judgment. See Fed. R. Civ. P. 12(d). The Court

grants the parties leave to conduct limited discovery on the issue of whether ArcelorMittal was

the Plaintiff’s employer for purposes of his claims as alleged in the Complaint and which

ArcelorMittal disputes in its Motion to Dismiss.

                                         CONCLUSION

       Based on the foregoing, the Court hereby GRANTS the Plaintiff’s Motion for Extension

of Time to Respond to Defendant ArcelorMittal USA LLC’s Motion to Dismiss [ECF No. 25].

The Court converts the Motion to Dismiss [ECF No. 21] to a motion for summary judgment and

ORDERS that the deadline for the Plaintiff to respond to the motion is extended to July 13, 2021.

The Court further GRANTS the parties leave to conduct limited discovery as set forth above.

       SO ORDERED on April 13, 2021.


                                             s/ Theresa L. Springmann
                                             JUDGE THERESA L. SPRINGMANN
                                             UNITED STATES DISTRICT COURT




                                                   5
